               Case 2:18-cv-00656-RAJ-DEM Document 84 Filed 10/01/19 Page 1 of 1 PageID# 1445




                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF VIRGINIA
                                                      NORFOLK DIVISION
                                              Tuesday, October 1, 2019
MINUTES OF PROCEEDINGS IN     Open Court
PRESENT: THE HONORABLE Robert G. Doumar, Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk:   Erin Topp                                                      Reporter:   Carol Naughton, OCR

    Set:       3:30 p.m.                      Started:   3:30 p.m.               Ended:   4:26 p.m.

    Case No.     2:18cv656


                 Tans‐Radial Solutions, LLC
                           v.
                 Burlington Medical, LLC
                 John Williams
                 Fox Three Partners, LLC
                 Phillips Safety Products, Inc.


    Appearances by conference call: W. Ryan Snow for the Plaintiff. David B. Ashe for Defendant John
    Williams. Rebecca S. LeGrand for Defendants Burlington Medical, Fox Three Partners and Phillips Safety
    Products.


    Status conference held re [69] Objection to [66] Order on Plaintiff’s Motion to Compel Discovery filed by
    Burlington Medical, Fox Three Partners and Phillips Safety Products. Arguments of counsel.           Comments
    of Court. For the reasons stated on the record, the Court OVERRULED the objection. Further discovery issues
    are to be referred to Judge Doumar. The Court will issue a short opinion affirming the USMJ’s ruling. Court
    adjourned.
